UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (92.3%) (a) Shares Value Aerospace and defense (39.7%) Airbus Group NV (France) 21,947 $1,573,936 AviChina Industry & Technology Co., Ltd. (China) 616,000 332,431 BAE Systems PLC (United Kingdom) 6,549 46,445 Embraer SA ADR (Brazil) 1,439 52,149 Esterline Technologies Corp. (NON) 3,800 423,510 General Dynamics Corp. 16,623 1,963,509 Honeywell International, Inc. 5,828 542,878 L-3 Communications Holdings, Inc. 4,954 600,276 MTU Aero Engines Holding AG (Germany) 1,576 146,902 Northrop Grumman Corp. 11,687 1,420,555 Raytheon Co. 5,700 556,149 Rockwell Collins, Inc. 12,500 988,000 United Technologies Corp. 4,261 495,213 Air freight and logistics (0.5%) Deutsche Post AG (Germany) 1,582 58,678 FedEx Corp. 500 72,080 Airlines (0.2%) Japan Airlines Co., Ltd. (Japan) (UR) 800 41,857 Auto components (3.8%) Dana Holding Corp. 34,900 772,686 TRW Automotive Holdings Corp. (NON) 1,200 101,844 Automobiles (1.5%) Daimler AG (Registered Shares) (Germany) 1,235 117,339 General Motors Co. 4,100 141,778 Toyota Motor Corp. (Japan) 1,500 84,729 Building products (2.7%) Allegion PLC (Ireland) 4,733 247,962 Daikin Industries, Ltd. (Japan) 6,400 383,992 Commercial services and supplies (4.7%) ADT Corp. (The) 1,418 45,660 Tyco International, Ltd. 23,654 1,032,261 Construction and engineering (1.2%) Fluor Corp. 300 22,524 Mota-Engil SGPS SA (Portugal) 34,399 248,522 Electrical equipment (14.4%) Alstom SA (France) 52,505 2,075,593 Eaton Corp PLC 13,744 1,012,795 Schneider Electric SA (France) 1,145 107,821 Shanghai Electric Group Co., Ltd. (China) 306,000 110,291 Electronic equipment, instruments, and components (9.0%) Anixter International, Inc. 19,800 2,039,400 Hollysys Automation Technologies, Ltd. (China) (NON) 1,900 39,919 Energy equipment and services (0.3%) Ezion Holdings, Ltd. (Singapore) 33,400 58,649 Industrial conglomerates (8.7%) General Electric Co. 6,000 160,740 Siemens AG (Germany) 13,909 1,847,847 IT Services (2.3%) CACI International, Inc. Class A (NON) 7,500 535,500 Machinery (1.6%) Ingersoll-Rand PLC 1,000 59,820 Joy Global, Inc. 2,335 133,445 Zardoya Otis SA (Spain) 9,093 164,111 Software (1.1%) PTC, Inc. (NON) 7,100 261,280 Trading companies and distributors (0.6%) Mitsubishi Corp. (Japan) 2,400 47,561 Mitsui & Co., Ltd. (Japan) 5,200 79,110 Total common stocks (cost $17,845,244) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 358 $23,556 Total convertible preferred stocks (cost $17,900) SHORT-TERM INVESTMENTS (4.9%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 1,133,742 $1,133,742 Total short-term investments (cost $1,133,742) TOTAL INVESTMENTS Total investments (cost $18,996,886) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $15,475,764) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $37,670 $37,253 $417 Australian Dollar Sell 7/17/14 37,670 37,594 (76) Canadian Dollar Buy 7/17/14 17,227 16,304 923 Euro Buy 6/18/14 623,350 629,408 (6,058) Japanese Yen Buy 8/20/14 580,574 575,026 5,548 Barclays Bank PLC Australian Dollar Buy 7/17/14 50,010 49,433 577 British Pound Buy 6/18/14 332,855 331,203 1,652 Canadian Dollar Buy 7/17/14 81,992 80,429 1,563 Euro Buy 6/18/14 226,276 228,467 (2,191) Hong Kong Dollar Buy 8/20/14 268,629 268,672 (43) Japanese Yen Buy 8/20/14 348,408 347,704 704 Japanese Yen Sell 8/20/14 348,408 348,883 475 Singapore Dollar Buy 8/20/14 32,768 32,741 27 Swedish Krona Buy 6/18/14 240,353 251,116 (10,763) Swiss Franc Buy 6/18/14 103,533 105,361 (1,828) Citibank, N.A. Australian Dollar Buy 7/17/14 84,803 84,506 297 Australian Dollar Sell 7/17/14 84,803 84,113 (690) Canadian Dollar Buy 7/17/14 43,668 42,792 876 Canadian Dollar Sell 7/17/14 43,668 43,684 16 Danish Krone Buy 6/18/14 194,516 195,891 (1,375) Euro Sell 6/18/14 174,342 180,402 6,060 Japanese Yen Buy 8/20/14 355,821 352,472 3,349 Credit Suisse International British Pound Buy 6/18/14 490,065 487,220 2,845 Canadian Dollar Buy 7/17/14 93,600 90,531 3,069 Euro Sell 6/18/14 580,276 590,234 9,958 Japanese Yen Buy 8/20/14 165,864 163,757 2,107 Swiss Franc Buy 6/18/14 140,836 140,434 402 Deutsche Bank AG Australian Dollar Buy 7/17/14 121,730 120,257 1,473 Canadian Dollar Buy 7/17/14 34,271 33,576 695 Canadian Dollar Sell 7/17/14 34,271 34,282 11 Euro Sell 6/18/14 1,117,205 1,127,884 10,679 Goldman Sachs International Australian Dollar Buy 7/17/14 39,804 39,339 465 Euro Buy 6/18/14 187,700 190,600 (2,900) Japanese Yen Buy 8/20/14 415,589 411,615 3,974 HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 27,371 27,059 312 Australian Dollar Sell 7/17/14 27,371 27,317 (54) British Pound Buy 6/18/14 165,254 164,714 540 British Pound Sell 6/18/14 165,254 166,217 963 Euro Buy 6/18/14 749,029 753,046 (4,017) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 39,525 39,023 502 British Pound Buy 6/18/14 10,056 9,869 187 Canadian Dollar Buy 7/17/14 253,069 247,988 5,081 Euro Sell 6/18/14 537,202 547,008 9,806 Japanese Yen Buy 8/20/14 412,764 409,970 2,794 Singapore Dollar Buy 8/20/14 87,541 87,458 83 Swedish Krona Buy 6/18/14 138,484 147,329 (8,845) Swiss Franc Buy 6/18/14 237,222 239,337 (2,115) State Street Bank and Trust Co. Canadian Dollar Buy 7/17/14 104,286 104,321 (35) Canadian Dollar Sell 7/17/14 104,286 102,967 (1,319) Euro Sell 6/18/14 744,258 751,895 7,637 Japanese Yen Buy 8/20/14 595,521 589,895 5,626 Singapore Dollar Buy 8/20/14 37,631 37,598 33 Swedish Krona Buy 6/18/14 243,058 251,563 (8,505) UBS AG Australian Dollar Buy 7/17/14 100,391 99,195 1,196 British Pound Buy 6/18/14 327,995 326,426 1,569 Canadian Dollar Buy 7/17/14 152,468 149,616 2,852 Euro Sell 6/18/14 1,280,506 1,293,008 12,502 Japanese Yen Buy 8/20/14 173,194 172,765 429 Japanese Yen Sell 8/20/14 173,194 173,629 435 Swedish Krona Buy 6/18/14 67,031 69,508 (2,477) Swiss Franc Buy 6/18/14 174,789 176,311 (1,522) WestPac Banking Corp. British Pound Buy 6/18/14 56,649 56,369 280 British Pound Sell 6/18/14 56,649 56,494 (155) Euro Sell 6/18/14 441,369 444,686 3,317 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $23,011,476. (b) The aggregate identified cost on a tax basis is $19,131,814, resulting in gross unrealized appreciation and depreciation of $3,411,726 and $138,495, respectively, or net unrealized appreciation of $3,273,231. (NON) Non-income-producing security. (UR) At the reporting period end, 400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,318,968 $23,060,133 $23,245,359 $469 $1,133,742 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $12,268 to cover certain derivatives. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.9% France 16.8 Germany 9.7 Japan 2.8 China 2.2 Portugal 1.1 Ireland 1.1 Spain 0.7 Other 0.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,083 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,133,647 $84,729 $— Energy — 58,649 — Industrials 16,099,381 995,242 — Information technology 2,876,099 — — Total common stocks — Convertible preferred stocks 23,556 — — Short-term investments 1,133,742 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $59,338 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $114,306 $54,968 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $19,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $6,888 $4,998 $10,598 $18,381 $12,858 $4,439 $1,815 $18,453 $13,296 $18,983 $3,597 $114,306 Total Assets $6,888 $4,998 $10,598 $18,381 $12,858 $4,439 $1,815 $18,453 $13,296 $18,983 $3,597 $114,306 Liabilities: Forward currency contracts# 6,134 14,825 2,065 — — 2,900 4,071 10,960 9,859 3,999 155 54,968 Total Liabilities $6,134 $14,825 $2,065 $— $— $2,900 $4,071 $10,960 $9,859 $3,999 $155 $54,968 Total Financial and Derivative Net Assets $754 $(9,827) $8,533 $18,381 $12,858 $1,539 $(2,256) $7,493 $3,437 $14,984 $3,442 $59,338 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $754 $(9,827) $8,533 $18,381 $12,858 $1,539 $(2,256) $7,493 $3,437 $14,984 $3,442 $59,338 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
